IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                   NOS. AP-77,014 & AP-77,015


                         EX PARTE ROBERT GAMBLE, Applicant


               ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
             CAUSE NOS. 937904 & 937905 IN THE 262ND DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam. ALCALA , J., not participating.

                                            OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two charges

of burglary of a habitation and sentenced to thirty years’ imprisonment in Cause No. 937904 and

to seventeen years’ imprisonment in Cause No. 937905. The First Court of Appeals affirmed his

convictions. Gamble v. State, Nos. 01-03-00203-CR & 01-03-00204-CR (Tex. App.—Houston [1st

Dist.] June 10, 2004) (unpublished).

       Applicant contends that his convictions violated double jeopardy and that trial counsel

rendered ineffective assistance.
                                                                                                  2

       Applicant was charged and convicted of two burglaries, both of which were based on one

entry of a habitation and two subsequent assaults. We agree with the trial court’s conclusion that

Applicant has suffered multiple punishments for the same offense. Ex parte Cavazos, 203 S.W.3d
333 (Tex. Crim. App. 2006). Applicant is entitled to relief.

       Relief is granted. The judgment in Cause No. 937905 in the 262nd Judicial District Court of

Harris County is vacated and set aside. All remaining issues challenging the judgment in Cause No.

937904 are denied.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Parole Division.



Delivered: April 17, 2013
Do Not Publish